DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chudzik et al (US 2005/0266652).
Chudzik (Figs. 3-13) discloses a method of forming a bonded structure, the method comprising: providing a capacitor ([0017]) embedded within a nonconductive material 14 ([0028]), the capacitor having a first electrode (10, 18), a second electrode 36, and a dielectric material 30 ([0033]) disposed between the first and second electrodes, the first electrode comprising a first conductive layer 10 and a plurality of elongate conductors 18 extending from and electrically connected to the first conductive layer; providing a first conductive via 42 (Fig. 13) that extends through the passive electronic component from the first surface to the second surface, the first conductive via 42 electrically connected to the first electrode; and directly bonding the passive electronic component to an element (Fig. 12 and [0037]) without an intervening .
Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravorty (US 6,970,362).
Chakravorty (Fig. 3) discloses a method of forming a bonded structure, the method comprising: providing a capacitor 310 (column 5, lines 60-65) embedded within a nonconductive material 53 (labeled in Fig. 2, column 4, lines 4-14), the capacitor having a first electrode (307, 309), a second electrode (306, 303), and a dielectric material (i.e., ceramic, column 5, lines 60-65) disposed between the first and second electrodes, the first electrode comprising a first conductive layer 307 and a plurality of elongate conductors 309 extending from and electrically connected to the first conductive layer; providing a first conductive via (corresponding to bottom via 309 connected to pad 315) that extends through the passive electronic component from the first surface to the second surface, the first conductive via electrically connected to the first electrode; and directly bonding the passive electronic component to an element  312 without an intervening adhesive, wherein the providing the capacitor comprises growing the plurality of elongate conductors 309 on the first conductive layer 307 (column 5, lines 60-67 through column 6, lines 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chudzik et al (US 2005/0266652) in view of Cheng et al (US 2010/0132476).
Chudzik does not disclose the plurality of elongate conductors comprise a plurality of conductive fibers.
However, Cheng (Fig. 4) teaches a method comprising a plurality of elongate conductors 90 electrically connected to an electrode 70, and the plurality of elongate conductors 90 comprise a plurality of conductive carbon fibers ([0050]).  Accordingly, it would have been obvious to modify the method of Chudzik by forming the plurality of elongate conductors comprising a plurality of conductive carbon fibers because  the carbon conductive fibers would have good conductivity and anticorrosive characteristics, as taught by Cheng ([0050], last 4 lines). 
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645) in view of Jones et al (US 2003/0036244).
Regarding claim 1, Marenco (Fig. 6) discloses a passive electronic component having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a nonconductive material 4 ([0048]); a capacitor embedded within the nonconductive material 4, the capacitor having a first electrode 7 ([0048]), a second electrode 5 ([0048]), and a dielectric material 6 ([0048]) disposed between the first and second electrodes, the first electrode 7 comprising a first conductive layer (flat portion) and a plurality of elongate conductors (protruding portions) extending from and electrically connected to the first conductive layer; a first conductive via 47 extending through the passive electronic component from the first 
Marenco does not disclose the plurality of elongate conductors comprising a different material from the first conductive layer.
However, Jones (Fig. 6) teaches a passive electronic component comprising: a first electrode including a first conductive layer 620 and a plurality of elongate conductors 610 extending from and electrically connected to the first conductive layer, and the plurality of elongate conductors 610 comprising a same as or different material from the first conductive layer 620 ([0032]).  Accordingly, it would have been obvious to modify the device of Marenco by forming the plurality of elongate conductors comprising a same as or different material from the first conductive layer because the selection of material(s) is a matter of design choice depending on the application and the conductivity which is desired for the first electrode, as taught by Jones ([0032], last 4 lines).   
Regarding claims 3-7, Marenco (Fig. 6) further discloses: a second conductive via 48 extending through the passive electronic component from the first surface to the second surface, the second conductive via 48 electrically connected to the second electrode 5; a first terminal (top portion of 47) formed with or electrically connected to the first conductive via 47 and a second terminal (top portion of 48) formed with or electrically connected to the second conductive via 48, the first and second terminals exposed at or near the first surface of the passive electronic component; a third terminal (not labeled) formed with or electrically connected to the first conductive via 47 and a fourth terminal (not labeled) formed with or electrically connected to the second .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco and Jones et al as applied to claim 1 above, and further in view of Cheng et al (US 2010/0132476).
Neither Marenco nor Jones disclose the plurality of elongate conductors comprise a plurality of conductive fibers.
However, Cheng (Fig. 4) teaches a device comprising a plurality of elongate conductors 90 electrically connected to an electrode 70, and the plurality of elongate conductors 90 comprise a plurality of conductive carbon fibers ([0050]).  Accordingly, it would have been obvious to further modify the device of Marenco by forming the plurality of elongate conductors comprising a plurality of conductive carbon fibers because the carbon conductive fibers would have good conductivity and anticorrosive characteristics, as taught by Cheng ([0050], last 4 lines). 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco and Jones et al as applied to claim 1 above, and further in view of Kao et al (US 10,276,619).
Marenco does not disclose the element comprising an integrated device die directly bonded to the passive electronic component without an intervening adhesive.
.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco, Jones et al and Kao et al as applied to claim 13 above, and further in view of Yang et al (US 2013/0164905).
Regarding claim 15, Marenco does not disclose the passive electronic component comprises a plurality of passive components directly bonded and stacked to one another.
However, Yang (Fig. 12) teaches a passive electronic component 200 comprises a plurality of passive components (i.e., capacitors, [0059]) directly bonded and stacked to one another.  Accordingly, it would have been obvious to modify the passive electronic component of Marenco by forming a plurality of passive components directly bonded and stacked to one another in order to provide an array of capacitors according to the requirement of the integrated circuit layout, as taught by Yang ([0059]).
Regarding claims 16, Yang (Fig. 12) further teaches: each passive component of the plurality of passive components comprises a corresponding conductive via, respective corresponding conductive vias define the first conductive via 240.  Accordingly, it would have been obvious to have the terminals of the corresponding conductive vias of the plurality of passive components directly bonded to one another to 
Regarding claims 17, Yang (Fig. 12) further teaches the first conductive via 240 extends seamlessly through an opening formed through the plurality of passive components.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco, Jones et al and Kao et al as applied to claim 13 above, and further in view of Chakravorty (US 6,970,362).
Marenco does not disclose a through signal via formed through the passive electronic component.
However, Chakravorty (Fig. 2) teaches a passive electronic component comprising a through signal via 46 (column 4, lines 44-50) formed through the passive electronic component.  Accordingly, it would have been obvious to further modify the device of Marenco by forming a through signal via through the passive electronic component in order to route signals from an electronic component formed on its upper surface to other electronic element formed on its opposite surface, as taught by Chakravorty (column 4, lines 44-50). 
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645) in view of Tuncer (US 2010/0178418).
Regarding claim 19, Marenco (Fig. 6) discloses a passive electronic component having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a first conductive layer 7 ([0048]); a plurality of elongate conductors extending from the first conductive layer 7; a dielectric layer 6 
Marenco does not disclose the plurality of elongate conductors comprise a plurality of conductive fibers.
However, Tuncer (Fig. 8) teaches a passive capacitor component comprising a plurality of elongate conductors 32/34 comprising a metal, semiconductor or metal fibers ([0026] and [0035]).  Accordingly, it would have been obvious to modify the passive capacitor component of Marenco by forming the plurality of elongate conductors as conductive fibers because such modification would provide a capacitor that is smaller and lighter while maintaining a high energy density, as taught by Tuncer ([0003]).
Regarding claims 20 and 22, Marenco (Fig. 6) further discloses: a nonconductive layer 4 ([0048]) conformally coating the second conductive layer 5, the nonconductive layer 4 disposed between at least two adjacent conductive fibers (as modified by Tuncer); and a first conductive via 47 connected to the first terminal and extending through the passive electronic component from the first surface to the second surface, and a second conductive via 48 connected to the second terminal and extending through the passive electronic component from the first surface to the second surface. 
Regarding claim 21, neither Marenco nor Tuncer disclose at least two of the plurality of conductive fibers are oriented non-parallel relative to one another.
.
Claims 1, 3-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi (US 2009/0108403) in view of Jones et al (US 2003/0036244).
Regarding claim 1, Gogoi (Fig. 1) discloses a passive electronic component 150 having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a nonconductive material (104, 1180) ([0030]); a capacitor embedded within the nonconductive material, the capacitor having a first electrode 760 ([0034]), a second electrode 750 ([0034]), and a dielectric material 755 ([0034]) disposed between the first and second electrodes, the first electrode 760 comprising a first conductive layer (flat portion) and a plurality of elongate conductors (protruding portions) extending from and electrically connected to the first conductive layer; a first conductive via 300 extending through the passive electronic component from the first surface to the second surface, the first conductive via 300 electrically connected to the first electrode 760.
Gogoi does not disclose the plurality of elongate conductors comprising a different material from the first conductive layer.

Regarding claims 3-4 and 7-9, Gogoi (Fig. 1) further discloses: a second conductive via 301 extending through the passive electronic component from the first surface to the second surface, the second conductive via 301 electrically connected to the second electrode 750; a first terminal (top portion of 300) formed with or electrically connected to the first conductive via 300 and a second terminal (top portion of 301) formed with or electrically connected to the second conductive via 301, the first and second terminals exposed at or near the first surface of the passive electronic component; the nonconductive material (104, 1180) comprises a first nonconductive layer 1180, the first conductive layer 760 being formed on the first nonconductive layer 1180; the dielectric material comprises a second nonconductive layer 755 formed over the plurality of elongate conductors, the nonconductive material (104, 1180) further comprising a third nonconductive layer 104 provided over the second conductive layer .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi and Jones et al as applied to claim 1 above, and further in view of Cheng et al (US 2010/0132476).
Neither Gogoi nor Jones disclose the plurality of elongate conductors comprise a plurality of conductive fibers.
However, Cheng (Fig. 4) teaches a device comprising a plurality of elongate conductors 90 electrically connected to an electrode 70, and the plurality of elongate conductors 90 comprise a plurality of conductive carbon fibers ([0050]).  Accordingly, it would have been obvious to further modify the device of Gogoi by forming the plurality of elongate conductors comprising a plurality of conductive carbon fibers because the carbon conductive fibers would have good conductivity and anticorrosive characteristics, as taught by Cheng ([0050], last 4 lines). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi and Jones et al as applied to claim 8 above and further in view of Kemerer et al (US 8,143,135).
Gogoi does not specifically disclose a fourth nonconductive layer over the second conductive layer and a third conductive layer over the fourth nonconductive layer, the third nonconductive layer disposed over the third conductive layer.
However, Gogoi further discloses that the capacitor may include three conductive layers for forming a three plate capacitor having a higher density ([0034]).  Furthermore, Kemerer (Fig. 12) teaches a three plate capacitor comprising a fourth nonconductive . 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi and Jones et al as applied to claim 1 above, and further in view of Kao et al (US 10,276,619).
Gogoi does not disclose the element comprising an integrated device die directly bonded to the passive electronic component without an intervening adhesive.
However, Kao (Figs. 10B-10C) teaches a bonded structure comprising an integrated device die 20 directly bonded to the passive electronic component 10 without an intervening adhesive.  Accordingly, it would have been obvious to have an integrated device die directly bonded to the passive electronic component of Gogoi in order to improve the density and functionality of the semiconductor devices, as taught by Kao (column 1, lines 22-37).
Claims 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi (US 2009/0108403) in view of Tuncer (US 2010/0178418).
Regarding claim 19, Gogoi (Fig. 1) discloses a passive electronic component having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a first conductive layer 760 ([0034]); a plurality of elongate conductors extending from the first conductive layer 760; a dielectric layer 755 ([0034]) conformally coating the elongate conductors; a second conductive layer 750 
Gogoi does not disclose the plurality of elongate conductors comprise a plurality of conductive fibers.
However, Tuncer (Fig. 8) teaches a passive capacitor component comprising a plurality of elongate conductors 32/34 comprising a metal, semiconductor or metal fibers ([0026] and [0035]).  Accordingly, it would have been obvious to modify the passive capacitor component of Gogoi by forming the plurality of elongate conductors as conductive fibers because such modification would provide a capacitor that is smaller and lighter while maintaining a high energy density, as taught by Tuncer ([0003]).
Regarding claim 22, Gogoi (Fig. 1) further discloses: a first conductive via connected to the first terminal 300 and extending through the passive electronic component from the first surface to the second surface, and a second conductive via  connected to the second terminal 301 and extending through the passive electronic component from the first surface to the second surface. 
Regarding claim 21, neither Gogoi nor Tuncer disclose at least two of the plurality of conductive fibers are oriented non-parallel relative to one another.
However, one of ordinary skill in the art would recognize that the plurality of elongate conductors of Tuncer would have at least two of them oriented non-parallel relative to one another because they are fiber material.  Furthermore, there is no evidence to .
Claims 1, 3-8, 10, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravorty (US 6,970,362) in view of Jones et al (US 2003/0036244).
Regarding claim 1, Chakravorty (Fig. 3) discloses a passive electronic component having a first surface and a second surface opposite the first surface, the passive electronic component comprising: a nonconductive material (50, 53) (labeled in Fig. 2); a capacitor 310 (column 5, lines 61-65) embedded within the nonconductive material, the capacitor 310 having a first electrode (307, 309), a second electrode (306, 303), and a dielectric material 53 (labeled in Fig. 2, ceramic, column 5, lines 60-65)) disposed between the first and second electrodes, the first electrode comprising a first conductive layer 307 and a plurality of elongate conductors 309 extending from and electrically connected to the first conductive layer 307; a first conductive via (corresponding to bottom via 309 connected to pad 315) extending through the passive electronic component from the first surface to the second surface, the first conductive via electrically connected to the first electrode (307, 309).
Chakravorty does not disclose the plurality of elongate conductors comprising a different material from the first conductive layer.
However, Jones (Fig. 6) teaches a passive electronic component comprising: a first electrode including a first conductive layer 120 and a plurality of elongate 
Regarding claims 3-8, 10, 13-14 and 18, Chakravorty (Fig. 3) further discloses: a second conductive via (bottom most via 303) extending through the passive electronic component from the first surface to the second surface, the second conductive via electrically connected to the second electrode (303, 306); a first terminal 315 formed with or electrically connected to the first conductive via and a second terminal 312 formed with or electrically connected to the second conductive via, the first and second terminals 315/312 exposed at or near the first surface of the passive electronic component; a third terminal 305 formed with or electrically connected to the first conductive via and a fourth terminal 302 formed with or electrically connected to the second conductive via, the third and fourth terminals 305/302 exposed at or near the second surface of the passive electronic component; the first terminal 315 (315 electrically connected to third terminal 305) is configured to connect to one or more power sources (column 5, lines 40-44) and the second terminal 312 (312 electrically connected to fourth terminal 302) is configured to connect to one or more electrical ground sources (column 5, lines 40-44); the nonconductive material comprises a first .
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravorty and Jones et al as applied to claim 13 above and further in view of Yang et al (US 2013/0164905).
Regarding claim 15, Chakravorty does not disclose the passive electronic component comprises a plurality of passive components directly bonded and stacked to one another.
However, Yang (Fig. 12) teaches a passive electronic component 200 comprises a plurality of passive components (i.e., capacitors, [0059]) directly bonded and stacked to one another.  Accordingly, it would have been obvious to modify the passive 
Regarding claims 16, Yang (Fig. 12) further teaches: each passive component of the plurality of passive components comprises a corresponding conductive via, respective corresponding conductive vias define the first conductive via 240.  Accordingly, it would have been obvious to have the terminals of the corresponding conductive vias of the plurality of passive components directly bonded to one another to define the first conductive via because as is well known, such bonding would provide smaller package structure that utilizes less area or smaller height.
Regarding claims 17, Yang (Fig. 12) further teaches the first conductive via 240 extends seamlessly through an opening formed through the plurality of passive components.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
A.  Rejections of Independent claim 1 under Marenco, Gogoi or Chakravorty
Applicant (pages 7-8 of remark) argues that none of the cited references teach of suggest “the plurality of elongated conductors comprising a different material from the first conductive layer” as recited in amended independent claim 1.
This argument is moot because the new reference is applied in the new ground of rejection.

B.  Rejection of Independent claim 26 under Chakravorty

This argument is not persuasive.  It is noted that by dictionary definition, “grow” is defined as “increase, expand” (see merriam-webster, definition 2b).  Therefore, Fig. 3 of Chakravorty clearly discloses the invention as claimed because Fig. 3 shows the plurality of elongate conductors 309 are grown or expanded on the first conductor layer 307.  Furthermore, Chakravorty also discloses a method of growing the plurality of elongate conductors 309 on the first conductive layer 307 (see column 5, lines 61-67 through column 6, lines 1-2).

C.  Rejections of independent claim 19 under the combination of Marenco/Gogoi and Tuncer
Applicant (pages 10-12 of remark) argues that it would not obvious to combine Marenco or Gogoi with Tuncer because Tuncer teaches a method of forming a capacitor different from a method of Marenco or Gogoi, therefore, making the asserted combination would require a complete reconstruction of the capacitor structure of Marenco or Gogoi.
 This argument is not persuasive because Tuncer is not relied on for replacing the method of Marenco or Gogoi with the method of Tuncer, but rather, it is only relied on for teaching the known feature of using a metal, semiconductor or metal fiber as an electrode of capacitor because they are equivalent conductive materials (see Tuncer, [0026]).  Therefore, the motivation of providing a capacitor that is smaller and lighter while maintaining a high energy density by using conductive fibers for the capacitor .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817